47 F.3d 1182
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Reynaldo B. CARINO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3043.
United States Court of Appeals, Federal Circuit.
Jan. 13, 1995.

64 M.S.P.R. 219.
DISMISSED.
Before RADER, Circuit Judge, BENNETT, Senior Circuit Judge, and BRYSON, Circuit Judge.
ON MOTION
RADER, Circuit Judge.

ORDER

1
The Office of Personnel Management moves to dismiss Reynaldo B. Carino's appeal.  Carino has not filed a response.


2
On August 30, 1994, the Merit Systems Protection Board issued a final decision in Carino's case.  The "Notice to Appellant" portion of the order informed Carino that any requests for review of the decision by the Federal Circuit must be received "no later than 30 calendar days after receipt of this order by your representative, if you have one, or receipt by you personally, whichever receipt occurs first.  See 5 U.S.C. Sec. 7703(b)(1)."


3
Carino states in his petition for review that he received notice of the Board's final order on September 6, 1994.  The registered mail receipt indicates that Carino's representative received the Board decision on September 9, 1994.  Carino's petition for review was filed on October 18, 1994, 42 and 45 days, respectively, after receipt of the Board's final order.


4
Pursuant to 5 U.S.C. Sec. 7703(b)(1), "any petition for review must be filed within 30 days after the date the petitioner received notice of the final order or decision of the Board."  The filing of a timely notice of appeal is "mandatory and jurisdictional."  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982); Monzo v. Department of Transportation, 735 F.2d 1335, 1336 (Fed.  Cir. 1984).  Carino did not file his petition for review within the statutory period and, therefore, Carino's petition must be dismissed.


5
Accordingly,

IT IS ORDERED THAT:

6
(1)  OPM's motion to dismiss is granted.


7
(2)  Each side shall bear its own costs.